Title: From Alexander Hamilton to James McHenry, 14 October 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            Trenton Oct. 14. 1799.
          
          The proceedings of a Court-Martial herewith sent present the case of Sergeant Steer of Capt McClary’s company Sentenced to be shot for desertion.
          The only circumstance of aggravation in this case is the situation of the Offender as being a Non Commissioned officer; which is conceived to enhance the guilt and doubtless adds to the motives for punishment.
          Considering this circumstance, the frequency of the Crime in the Western Army, and the repeated commissions of punishment forbearances of punishment which have occurred in time past, I am compelled to entertain and to express the Opinion—That it is expedient as well as just to let the sentence have its effect—
          With great consideration I have the honor to be Sir Yr Ob Sr
          The Secy of War
        